Case: 09-50704     Document: 00511086093          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-50704
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

IRY JAMES WILLIAMS,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:09-CR-42-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Iry James Williams presents
arguments that he concedes are foreclosed. See United States v. De Leon, 170
F.3d 494, 499 (5th Cir. 1999) (rejecting Commerce Clause challenge to felon-in-
possession-of-a-firearm statute, 18 U.S.C. § 922(g)); United States v. Rawls, 85
F.3d 240, 242 (5th Cir. 1996) (same). The Government’s motion for summary
affirmance is GRANTED, and the judgment of the district court is AFFIRMED.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.